Case 2:18-cv-00948-CW-DAO Document 85 Filed 01/28/21 PageID.675 Page 1 of 2




       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                         CENTRAL DIVISION


 DAVID A. GOODWILL and THE                      ORDER REQUIRING THE ESTATE
 ESTATE OF PHYLLIS A. HANSEN,                   OF PHYLLIS A. HANSEN TO FILE
                                                 A NOTICE OF APPEARANCE BY
        Plaintiffs,                                       COUNSEL

 v.                                                 Case No. 2:18-cv-00948-CW-DAO

 ETITLE INSURANCE AGENCY, a                              Judge Clark Waddoups
 Foreclosure Secretary of Housing and
 Urban Development on October 29, 2008;             Magistrate Judge Daphne A. Oberg
 and THE SECRETARY OF HOUSING
 AND URBAN DEVELOPMENT,

        Defendants.


       Pro se Plaintiff David A. Goodwill withdrew as counsel for himself and the Estate of

Phyllis A. Hansen and is proceeding pro se on his own behalf. (Withdrawal of Counsel and

Notice of Appearance Pro Se, Doc. No. 80.) The court previously entered an order requiring

new counsel for the Estate to file a notice of appearance as Mr. Goodwill’s notice of withdrawal

left the Estate unrepresented. (Order requiring (1) Estate of Phyllis A. Hansen to File A Notice

of Appearance and (2) David A. Goodwill to Certify Notice of Order to the Estate, Doc. No. 81.)

Mr. Goodwill filed a pro se notice of appearance on behalf of the Estate in which he notes he is

the only surviving heir and sole beneficiary to the estate. (Notice of Appearance for the Estate of

Phyllis A. Hansen, Doc. No. 83-1.)

       Pursuant to the District of Utah’s Local Civil Rules, an artificial entity “may not appear

pro se but must be represented by an attorney who is admitted to practice in this court.”

DUCivR 83-1.3(c). Following this rule, courts within this district have not permitted estates to

appear through pro se individuals. See e.g., McCrary Estate & Tr. v. Lowes Corp., No. 2:07-cv-

                                                1
Case 2:18-cv-00948-CW-DAO Document 85 Filed 01/28/21 PageID.676 Page 2 of 2




346, 2007 U.S. Dist. LEXIS 101556, at *1–2 (D. Utah Oct. 25, 2007) (“Similarly, artificial

entities may appear in the federal courts only through licensed counsel. Since there is no

indication that Mr. McCrary is a licensed attorney, he may not represent the David M. McCrary

Estate & Trust in this case.”)

       Mr. Goodwill does not contend that he is a licensed attorney admitted to practice in this

district, (Doc. No. 78), and accordingly he cannot represent the Estate in this proceeding. If the

Estate wishes to proceed in this matter, it must file a notice of appearance by new counsel within

twenty-one (21) days of this order. The clerk shall send this Order to the Estate at the address set

forth in the Certificate of Service to Mr. Goodwill’s Notice of Delivery of Order to the Estate of

Phyllis A. Hansen (Doc. No. 82) and to all other parties.

       DATED this 28th day of January, 2021.

                                      BY THE COURT:


                                      ___________________________
                                      Daphne A. Oberg
                                      United States Magistrate Judge




                                                 2
